VAUGHN, Judge.
At the outset, we must cite defendant’s counsel for several violations of the Rules of Appellate Procedure. The record on appeal is not organized properly. The judgment and order of commitment, as well as the appeal entries, immediately follow the indictments and precede the summary of the trial proceedings. Each item in the record should be arranged chronologically, in the same order in which it occurred at trial. App. R. 9(b)(4). In addition, counsel reproduced the entire charge to the jury, which covers fifteen typed pages, but he brought forward no assignment of error to a specific portion of those instructions. Thus, one-third of the forty-four page record contains irrelevant and unnecessary matter. App. R. 9(b)(5). Finally, the appropriate assignment of error is not set out in the brief under the issue and argument. App. R. 28(b)(3). We shall, nevertheless, address the merits of this appeal.
Defendant presents a single question for our review: whether the trial court improperly denied his motion to dismiss the kidnapping charge. Defendant essentially makes a two-fold argument: (1) that the crime of kidnapping was complete once the victim was handcuffed and put in the trunk, and defendant could not, therefore, be guilty of aiding and abetting since there was no evidence that he actually assisted Norwood in those acts; and (2) that defendant’s mere presence in the car, after the confinement had been accomplished, during Norwood’s removal of the victim was insufficient to show that he intended to aid and abet the kidnapping. We disagree.
Defendant’s position reveals that he has incorrectly interpreted the leading case of State v. Fulcher, 294 N.C. 503, 243 S.E. 2d 338 (1978). In Fulcher, there was ample evidence that defendant had confined and restrained the victims to compel their performance of unnatural sex acts, but there was no showing that defendant had “removed” the victims to facilitate commission of the felonies. The Supreme Court concluded that defendant could, nonetheless, be charged for a violation of G.S. 14-39(a) *194due to his acts of unlawful confinement and restraint alone.1 “[T]he statute plainly [states] that confinement, restraint, or removal of the victim for any one of the three specified purposes is sufficient to constitute the offense of kidnapping. Thus, no asportation whatever is now required where there is the requisite confinement or restraint.” 294 N.C. at 522, 243 S.E. 2d at 351. Thus, the Court merely enforced the legislature’s use of disjunctive terms to define the prohibited forms of conduct in the new statute. See Note, Kidnapping in North Carolina — A Statutory Definition for the Offense, 12 Wake Forest L. Rev. 434, 439 & nn. 39-40 (1976).
It is obvious that Fulcher, supra, did not hold as defendant seems to assert, that the crime of kidnapping is always complete once the confinement or restraint of the victim is accomplished or that the act of removal, by itself, for a proscribed purpose is insufficient to sustain a conviction. Moreover, the case of State v. Adams, 299 N.C. 699, 264 S.E. 2d 46 (1980) expressly repudiates defendant’s construction of G.S. 14-39. In Adams, the defendant was convicted of second degree rape, kidnapping and two counts of crime against nature. On appeal, he contended that the verdict of kidnapping could not be sustained because the element of restraint was also an inherent, inevitable feature of the sexual crimes. The Court, however, rejected defendant’s reliance on Fulcher, supra:
We adhere to the principle quoted from Fulcher. However, in the case at hand the state showed not only a restraint of the victim but that there was an asportation, that she was removed from one place to another without her consent. She testified that she was on the street near the front of the home intending to go to Mrs. Talley’s home and that she unwillingly went to and entered her own home *195because defendant threatened to blow her brains out. Defendant admitted that he told her she was not “going any place.”
We hold that the showing of asportation in the case at hand was sufficient to support the verdict finding defendant guilty of kidnapping.
299 N.C. at 705-06, 264 S.E. 2d at 50.
In sum, we conclude that the plain wording of G.S. 14-39(a) authorizes a kidnapping conviction whenever the defendant has committed at least one of the underlying acts of either confinement, restraint or removal for a proscribed purpose. See State v. Taylor, 301 N.C. 164, 270 S.E. 2d 409 (1980); State v. Hunter, 299 N.C. 29, 261 S.E. 2d 189 (1980); State v. Wilson, 296 N.C. 298, 250 S.E. 2d 621 (1979); State v. Martin, 47 N.C. App. 223, 267 S.E. 2d 35 (1980); State v. Sampson, 34 N.C. App. 305, 237 S.E. 2d 883 (1977), review denied, 294 N.C. 185, 241 S.E. 2d 520 (1978). Thus, in the instant case, it is clear that defendant could indeed be convicted for kidnapping upon the State’s showing that he accompanied Norwood during the removal of the victim (for the purpose of facilitating the commission of the murder), if the overall circumstances warranted the additional inference that defendant intended to aid and abet Norwood by doing so. We are not, however, convinced that the State’s evidence failed to show defendant’s participation in the confinement and restraint of the victim as well.
It is axiomatic that a motion to dismiss a criminal charge should only be granted when the State fails to present substantial evidence of the material elements of the crime charged, viewing all the evidence in the light most favorable to the State with the benefit of every reasonable inference arising therefrom. State v. Easterling, 300 N.C. 594, 268 S.E. 2d 800 (1980); State v. Avery, 48 N.C. App. 675, 269 S.E. 2d 708 (1980). More particularly, when the premise of a defendant’s criminal liability is that he aided and abetted another in the commission of certain proscribed acts, the State’s evidence must show the existence of three material elements: (1) defendant’s actual or constructive presence during the commission of the criminal acts; (2) defendant’s intent to aid in the commission of the *196offense, if it should become necessary; and (3) the communication of defendant’s intent to render assistance to the actual perpetrator. State v. Sanders, 288 N.C. 285, 218 S.E. 2d 352 (1975), cert. denied, 423 U.S. 1091, 47 L. Ed. 2d 102 (1976); State v. Edwards, _N.C. App.__, 272 S.E. 2d 384 (1980). See also State v. Small,__ N.C.__, 272 S.E. 2d 128 (1980); State v. Davis, 301 N.C. 394, 271 S.E. 2d 263 (1980). Applying these principles in the instant case, we hold that the evidence passes the test of sufficiency required to withstand a motion to dismiss, in that the jury could reasonably infer defendant’s guilty participation in the kidnapping of Slim Wilson. See State v. Bright, 301 N.C. 243, 257, 271 S.E. 2d 368, 377 (1980).
The State’s evidence showed that defendant rode around with Norwood in his pickup truck until they found Slim at a restaurant. Defendant waited while Norwood confronted Slim and then followed Norwood back to Mr. Pearson’s house on Oregon Street in a different car. Defendant stood by the Cadillac while Norwood held a pistol to Slim’s head and handcuffed him. Defendant also went over by the trunk while Slim was being physically forced into the trunk of his own car. After Slim was securely confined, defendant again rode off with Norwood, followed by others, to a wooded area where Slim was shot. Though defendant did not actually fire shots at Slim, he did assist the perpetrators by handing them two guns. Later, Nor-wood and defendant returned together to Bobby White’s house.
We believe that defendant’s actual presence throughout this entire criminal episode, from its beginning to its end, established the necessary elements for his conviction for aiding and abetting the kidnapping. His continual presence indicated his intent to render assistance, if it became necessary at any stage of the plot, and also effectively communicated his willingness to aid to Norwood. We also hold that, viewed in the light most favorable to the State, the evidence of defendant’s presence during the removal of the confined victim (by itself) provided an adequate basis for the jury to infer his intent to aid in the kidnapping. See State v. Adams, supra, 299 N.C. 699, 264 S.E. 2d 46 (1980).
In conclusion, the jury could reasonably find defendant’s complicity in a continuous series of criminal actions, including the confinement, restraint and removal of the victim, which *197enabled the principal actor to fulfill his murderous design. The case was, therefore, properly submitted to the jury.
No error.
Chief Judge Morris and Judge Becton concur.

. Prior to 1975, the elements of kidnapping were not defined by statute in this State. See G.S. 14-39(1933). Thus, our courts applied the common law definition of the offense which required both an unlawful detention and a carrying away of the victim. See State v. Ingland, 278 N.C. 42, 50-51, 178 S.E. 2d 577, 582-83 (1971). The legislature, however, rewrote G.S. 14-39 in 1975 to include a statutory definition of the substantive elements of kidnapping. The new statute provides that “[a]ny person who shall unlawfully confine, restrain or remove from one place to another, any other person ... shall be guilty of kidnapping if such confinement, restraint or removal is for the purpose of: ... (2) Facilitating the commission of any felony. ...” G.S. 14-39(a) (1975) (subsections 1 and 3 omitted).